UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4751


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWN DEWAYNE RUCKER,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:03-cr-00097-1)


Submitted:    July 10, 2009                 Decided:   August 17, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn    Dewayne   Rucker         appeals   the   district      court’s

order revoking his supervised release, rejecting his claim that

he was entitled to a two-level reduction in his offense level

based   upon   the    amendments    to        the   crack   cocaine     sentencing

guidelines,    and    imposing      a    twenty-one-month           sentence     upon

revocation of supervised release.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                United States v. Rucker,

No. 5:03-cr-00097-1 (S.D.W. Va. July 15, 2008); see also United

States v. Forman, 553 F.3d 585, 588-89 (7th Cir.), cert. denied,

129 S. Ct. 1924 (2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court       and    argument     would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                         2